           Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
                      v.                             )      Civil No.
                                                     )
One Hundred Fifteen Thousand Five Hundred            )      JURY TRIAL REQUESTED
Dollars ($115,500.00) in U.S. Currency, more or      )
less, seized from Esmael B. Teixeira,                )
                                                     )
                      Defendant in rem.              )
                                                     )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this Complaint according to Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendant in rem pursuant to 21 U.S.C. § 881(a)(6).

                                   JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355(a).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                   THE DEFENDANT IN REM

       The defendant in rem is: One Hundred Fifteen Thousand Five Hundred Dollars

($115,500.00) in U.S. Currency, more or less, seized from Esmael Teixeira. The defendant in

rem is currently in the custody of the United States Marshals Service (USMS).
           Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 2 of 7




                                               FACTS

       1. On July 11, 2020, a law enforcement officer was conducting a routine patrol in

Hudson, NH, while driving a fully marked police car. A gray sedan swerved into the officer’s

lane of travel, and as the sedan passed the patrol car, the officer saw that part of the rear brake

light was out. Esmael Teixeira (“Teixeira”) was the driver of the vehicle. The registered owner

of the vehicle was not present.

       2. The officer explained the reasons for pulling Teixeira over and asked him where he

was heading. Teixeira said that he was headed home to 173 Highland Street. While the officer

was speaking with Teixeira, he could smell a strong marijuana odor, and saw a white satchel bag

on the passenger seat, and a large red duffel bag on the rear seat.

       3. The officer contacted dispatch and learned that Teixeira had an active warrant from

June of 2019 for possession of drugs and transporting drugs in a motor vehicle. The officer

arrested Teixeira and searched him incident to his arrest. Teixeira had a large amount of money

in his pocket, which he said was “four or five grand.” He did not explain why he had so much

money on him. Once counted, the money totaled $7,270.00.

       4. A search warrant was executed for the vehicle. Inside a white bag on the front seat,

the officer found approximately $23,000.00 in U.S. Currency, and eight packages of marijuana

infused products.




                                                  2
           Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 3 of 7




       Officers seized 26 packages of marijuana infused products from a small cooler on the

floor of the front passenger seat, and 72 packages of marijuana infused products from a red

duffel bag on the rear seat.




        Inside the trunk, officers seized 183 packages of marijuana infused products from a large

black bag in the trunk, and eight glass jars containing hash from a black Jordan backpack.




       5. While Teixeira was in custody, an officer read him his Miranda Rights and asked him

if the white Louis Vuitton bag on the passenger seat belonged to him. Teixeira said that it was,

but denied any knowledge regarding the contents of the bag. Teixeira said that he was a self-

employed accountant and gets paid in cash. He said that the reason that he had so much cash

with was to purchase jewelry.

       6. Later that day, a search warrant was executed at Teixeira’s address, 173 Highland

Street in Hudson, New Hampshire. In the basement, officers found and seized: an electric


                                                3
           Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 4 of 7




money counter with several zip lock bags, from an end table, packaging materials in the

basement, several empty postal boxes and a vacuum sealer. In the basement refrigerator, officers

seized 34 of pre-packaged marijuana and raw marijuana seeds.




       In the bedroom officers found and seized vacuum sealer accessories, packaging materials,

and approximately $85,000 in U.S. Currency, and an unsecured blue Smith and Wesson revolver

with an eradicated serial number.




       7. The total amount of money seized from Teixeira’s person, vehicle, and house was

$115,500.00 in U.S. Currency, the defendant in rem. A total of approximately 6.5 pounds of

marijuana was seized from the vehicle and house.




                                               4
             Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 5 of 7




       8. Teixeira’s criminal history includes a 2005 misdemeanor conviction for possession of

drugs, and an active arrest warrant for a 2019 misdemeanor charge for possession of a controlled

drug and transporting drugs.

                                  CLAIM FOR FORFEITURE
                                     21 U.S.C. § 881(a)(6)

       9. The allegations contained in paragraphs 1-8 of this Verified Complaint for Forfeiture

in Rem are incorporated by reference.

       10. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       11. The defendant in rem was furnished or intended to be furnished in exchange for a

controlled substance, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq., or

represents proceeds traceable to such exchanges, or money used or intended to be used to

facilitate violations of the Act. As a result, the defendant in rem is liable for condemnation and

forfeiture to the United States for its use in accordance with 21 U.S.C. § 881(a)(6).

                                    PRAYERS FOR RELIEF

       Therefore, the United States requests that:

       (a)     the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with

this Verified Complaint, to the United States Marshals Service, commanding them to arrest the

defendant in rem;

       (b)     this matter be scheduled for a jury trial;

       (c)     judgment be entered against the defendant in rem;

       (d)     the defendant in rem be disposed of according to law; and
                                                  5
             Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 6 of 7




       (e)     this Court grant the United States its costs and whatever other relief to which it

may be entitled.

                                                     Respectfully submitted,

                                                     JOHN J. FARLEY
                                                     Acting United States Attorney


Dated: April 7, 2021                          By:    /s/ Robert J. Rabuck
                                                     Robert J. Rabuck
                                                     NH Bar # 2087
                                                     Assistant U.S. Attorney
                                                     District of New Hampshire
                                                     53 Pleasant Street
                                                     Concord, New Hampshire
                                                     603-225-1552
                                                     rob.rabuck@usdoj.gov




                                                 6
           Case 1:21-cv-00278-PB Document 1 Filed 04/07/21 Page 7 of 7




                                       VERIFICATION

        I, Cody T. Lambert, being duly sworn, depose and say that I am a Task Force Officer
assigned to the Drug Enforcement Administration, and as such have responsibility for the within
action, that I have read the contents of the foregoing Verified Complaint for Forfeiture in rem
and know the contents therein, and that the same is true to the best of my knowledge,
information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.

                                                    /s/ Cody T. Lambert
                                                    Cody T. Lambert


STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH

       Subscribed and sworn to before me this 7th day of April 2021.


                                                    /s/ Ana C. Diaz
                                                    Notary Public

       My commission expires: January 18, 2022.




                                                7
